ORDER

SCHALL, Circuit Judge.
The Merit Systems Protection Board moves for a remand for further proceedings at the Board. The Board states that Donald E. Illich does not oppose.
Illich was terminated by the Department of the Air Force. Illich appealed to the Board. The Board dismissed Illieh’s appeal for lack of jurisdiction, based on its determination that he was not a preference eligible employee who had completed one year of current continuous service in similar positions within the same agency. Illich petitioned this court for review. In its motion to remand, the Board states that it “erred by failing to address Mr. Illich’s arguments” to the Board that, for employees not in the competitive service, there is no statutory requirement that the similar positions be within the same agency.
Accordingly,
IT IS ORDERED THAT:
The Board’s motion to remand is granted. The Board’s decision is vacated and the case is remanded for further proceedings.